UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Fed’s announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnam’s fundamentally oriented investment approaches are well suited for today’s market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnam’s portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Performance summary (as of 6/30/13) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value June 30, 2013 Class IA: $11.69 Class IB: $11.60 Total return at net asset value Barclays U.S. Aggregate (as of 6/30/13) Class IA shares* Class IB shares† Bond Index 6 months –0.59% –0.70% –2.44% 1 year 4.62 4.38 –0.69 5 years 45.12 43.34 28.78 Annualized 7.73 7.47 5.19 10 years 70.80 66.53 55.59 Annualized 5.50 5.23 4.52 Life 444.58 418.26 434.36 Annualized 6.90 6.69 6.84 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P–1 1.2% Aaa 52.6% Aa 1.4% A 10.3% Baa 26.6% Ba 5.7% B 3.7% Caa and below 5.5% Not rated –7.0% Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forward contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT Income Fund 1 Report from your fund’s manager What was the bond market environment like during the six months ended June 30, 2013? Spread sectors, meaning sectors that trade at a yield premium to U.S. Treasuries, generally performed well during the first four months of the period. Credit-sensitive fixed-income securities benefited from a more favorable economic backdrop and the tailwind of increased global liquidity resulting from accommodative monetary policy in the United States and overseas. In May, however, the market backdrop became less hospitable, as concern about higher interest rates weighed on investor sentiment, leading investors to take profits. The debate that began in May about when the Federal Reserve would begin tapering its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Within this changed market environment, bond yields rose, spreads widened, and prices fell across most market sectors. Investment-grade bonds suffered negative returns, with longer-maturity sectors posting the worst losses. Emerging-market debt and other credit-sensitive categories were hampered by widening spreads. Short-duration, floating-rate bank-loan securities and high-yield bonds posted modest gains. Which strategies and holdings bolstered the fund’s performance during the past six months? Our mortgage credit holdings — both non-agency residential mortgage-backed securities [RMBS] and commercial mortgage-backed securities [CMBS] — helped performance, as investors took advantage of attractive spreads and positive underlying fundamentals in these sectors. Later in the period, we sought to reduce risk by shifting the fund’s allocation from RMBS into CMBS, which were performing better. Our prepayment strategy, which was implemented primarily with collateralized mortgage obligations [CMOs], also contributed, despite negative performance in April and May. During those two months, with interest rates still at extremely low levels, CMOs underperformed due to fears of an accelerating pace of mortgage refinancing. Increased refinancing activity tends to hurt the performance of CMOs because the mortgages underlying the securities are paid off more rapidly. When rates rose from early May into June, investors were encouraged that higher rates may slow the pace of refinancing and mortgage prepayment speeds. As a result, CMOs — particularly those of the interest-only variety— rebounded nicely in June. We had an overweight allocation in investment-grade corporate bonds, which modestly contributed, primarily on the strength of the sector’s performance during the first four months of the period, before declining during the final two months. Lastly, our term-structure strategies — interest-rate and yield-curve positioning — proved moderately beneficial. We maintained a short duration during most of the period, meaning we limited the fund’s interest-rate risk, which worked well as ratesrose. How did you use derivatives during the period? We used interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — along with bond futures, to take tactical positions at various points along the yield curve, and to hedge the fund’s interest-rate risk. We also employed total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s market risk. Lastly, we utilized “swaptions,” which give us the option to enter into a swap contract, to hedge the interest-rate and prepayment risks associated with our CMO holdings. What is your outlook for the coming months? Investors have adjusted their expectations about when the Fed may begin to wind down quantitative easing. Consequently, while rates rose significantly during the period’s final months, we think it’s unlikely that they are going to move substantially higher until the central bank gets closer to actually ending its stimulus program. In order to tactically position the fund to potentially benefit from any near-term pullback in rates, we lengthened the portfolio’s duration in June. Overall, we believe the environment for corporate credit and other risk-based fixed-income categories may continue to be favorable. That said, if spreads rise more than economic fundamentals seem to warrant, we would see that as a window of opportunity to try and capitalize on improving valuations. Where are you finding the most compelling investment opportunities? In terms of the yield curve, we think the better opportunities exist among intermediate-maturity securities, as opposed to short-term bonds, which remain anchored by Fed policy. We believe the U.S. economic recovery is on track and should continue at a moderate pace, which would continue to support corporate fundamentals. As a result, we plan to maintain the fund’s overweight allocation in investment-grade corporate bonds. Within investment-grade credit, we like bonds issued by banks and other financial institutions, as well as utilities. We’re less optimistic about securities from large pharmaceutical and defense companies, and expect to largely avoid those industry groups. Lastly, after the liquidity-driven sell-off in mortgage credit, we modestly added exposure to non-agency RMBS positions during June, seeking to benefit from their improved relative value supported by solid fundamentals. We continue to believe non-agency RMBS are attractive investment opportunities. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase 2Putnam VT Income Fund in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and KevinF.Murphy. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $2.92 $4.15 $2.96 $4.21 Ending value (after expenses) $994.10 $993.00 $1,021.87 $1,020.63 Annualized expense ratio 0.59% 0.84% 0.59% 0.84% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4Putnam VT Income Fund The fund’s portfolio 6/30/13 (Unaudited) MORTGAGE-BACKED SECURITIES (42.1%)* Principal amount Value Agency collateralized mortgage obligations (20.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.83s, 2032 $55,164 $86,751 IFB Ser. 3408, Class EK, 25.019s, 2037 588,775 865,745 IFB Ser. 2976, Class LC, 23.714s, 2035 78,118 118,854 IFB Ser. 2979, Class AS, 23.568s, 2034 58,477 77,141 IFB Ser. 3072, Class SM, 23.091s, 2035 368,713 538,084 IFB Ser. 3065, Class DC, 19.283s, 2035 525,403 777,045 IFB Ser. 2990, Class LB, 16.454s, 2034 491,121 648,579 IFB Ser. 4105, Class HS, IO, 6.408s, 2042 1,313,277 311,930 IFB Ser. 3803, Class SP, IO, 6.408s, 2038 1,650,034 165,003 IFB Ser. 3907, Class KS, IO, 6.358s, 2040 1,676,458 272,930 IFB Ser. 3708, Class SA, IO, 6.258s, 2040 2,914,493 456,934 IFB Ser. 4112, Class SC, IO, 5.958s, 2042 3,647,130 610,898 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 1,424,779 276,065 IFB Ser. 3852, Class NT, 5.808s, 2041 1,007,299 997,971 IFB Ser. 3752, Class PS, IO, 5.808s, 2040 2,250,819 337,420 Ser. 3632, Class CI, IO, 5s, 2038 121,732 8,795 Ser. 3626, Class DI, IO, 5s, 2037 53,193 1,496 Ser. 4132, Class IP, IO, 4 1/2s, 2042 4,220,113 704,484 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,642,635 250,009 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,871,376 291,298 Ser. 3747, Class HI, IO, 4 1/2s, 2037 510,018 54,288 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,703,443 138,609 Ser. 4116, Class MI, IO, 4s, 2042 3,356,577 559,419 Ser. 3751, Class MI, IO, 4s, 2034 1,141,032 17,777 Ser. 4141, Class PI, IO, 3s, 2042 2,712,213 387,846 Ser. 4158, Class TI, IO, 3s, 2042 6,790,231 946,422 Ser. 4165, Class TI, IO, 3s, 2042 8,127,116 1,130,482 Ser. 4176, Class DI, IO, 3s, 2042 5,901,725 836,806 Ser. 4183, Class MI, IO, 3s, 2042 2,370,441 324,750 Ser. 4172, Class PI, IO, 3s, 2040 3,233,228 371,821 Ser. T-56, Class A, IO, 0.524s, 2043 5,084,302 87,784 Ser. T-56, Class 1, IO, zero %, 2043 6,186,780 46,401 Ser. T-56, Class 2, IO, zero %, 2043 14,350,388 44,845 Ser. T-56, Class 3, IO, zero %, 2043 2,622,906 34,426 Ser. 4077, Class TO, PO, zero %, 2041 93,172 73,480 Ser. 3835, Class FO, PO, zero %, 2041 3,554,157 2,899,268 Ser. 3369, Class BO, PO, zero %, 2037 22,341 20,342 Ser. 3391, PO, zero %, 2037 126,421 107,263 Ser. 3300, PO, zero %, 2037 216,764 202,674 Ser. 3175, Class MO, PO, zero %, 2036 35,692 31,428 Ser. 3210, PO, zero %, 2036 79,191 71,940 FRB Ser. 3117, Class AF, zero %, 2036 11,765 10,412 FRB Ser. 3326, Class WF, zero %, 2035 17,330 16,810 FRB Ser. 3036, Class AS, zero %, 2035 11,447 9,778 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 486,832 931,576 IFB Ser. 06-8, Class HP, 23.859s, 2036 460,283 750,358 IFB Ser. 05-45, Class DA, 23.712s, 2035 858,625 1,320,080 IFB Ser. 07-53, Class SP, 23.492s, 2037 325,833 479,015 IFB Ser. 05-122, Class SE, 22.425s, 2035 787,086 1,133,899 IFB Ser. 05-75, Class GS, 19.671s, 2035 432,901 593,664 IFB Ser. 05-106, Class JC, 19.526s, 2035 334,964 504,978 IFB Ser. 05-83, Class QP, 16.892s, 2034 106,486 140,568 IFB Ser. 11-4, Class CS, 12.514s, 2040 614,239 731,192 Ser. 13-9, Class BA, 6 1/2s, 2042 852,566 856,029 IFB Ser. 12-88, Class SB, IO, 6.477s, 2042 2,080,305 319,015 IFB Ser. 12-75, Class SK, IO, 6.457s, 2041 3,857,024 767,972 MORTGAGE-BACKED SECURITIES (42.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 12-75, Class KS, IO, 6.357s, 2042 $2,430,923 $455,628 IFB Ser. 12-3, Class CS, IO, 6.357s, 2040 2,202,103 380,898 IFB Ser. 11-27, Class AS, IO, 6.287s, 2041 2,860,050 499,250 IFB Ser. 12-30, Class HS, IO, 6.257s, 2042 6,032,905 1,079,950 IFB Ser. 12-132, Class SB, IO, 6.007s, 2042 3,035,521 425,064 IFB Ser. 13-19, Class DS, IO, 6.007s, 2041 2,456,269 487,896 Ser. 06-10, Class GC, 6s, 2034 2,288,432 2,359,945 IFB Ser. 13-13, Class SA, IO, 5.957s, 2043 3,378,522 811,690 IFB Ser. 11-53, Class SY, IO, 5.757s, 2041 5,187,690 609,242 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 2,439,122 373,186 Ser. 12-124, Class UI, IO, 4s, 2042 6,502,282 1,083,930 Ser. 12-96, Class PI, IO, 4s, 2041 2,549,716 398,572 Ser. 13-55, Class IK, IO, 3s, 2043 2,138,650 316,242 Ser. 13-55, Class PI, IO, 3s, 2042 3,837,948 504,959 Ser. 13-30, Class IP, IO, 3s, 2041 2,583,609 304,504 Ser. 13-23, Class LI, 3s, 2041 2,706,350 310,527 Ser. 03-W10, Class 1, IO, 1.261s, 2043 3,456,898 132,604 Ser. 07-64, Class LO, PO, zero %, 2037 86,199 75,829 Ser. 372, Class 1, PO, zero %, 2036 116,147 107,600 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.681s, 2041 3,385,808 5,070,687 IFB Ser. 10-158, Class SD, 14.425s, 2040 855,000 1,077,522 IFB Ser. 11-70, Class WS, 9.317s, 2040 3,648,000 3,691,046 IFB Ser. 11-56, Class MS, 6.884s, 2041 157,625 164,506 IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 4,293,319 568,861 IFB Ser. 10-163, Class SI, IO, 6.437s, 2037 1,470,291 209,516 IFB Ser. 10-109, Class SB, 6.408s, 2040 2,778,688 540,809 IFB Ser. 11-3, Class SG, IO, 6.358s, 2041 964,522 174,935 IFB Ser. 10-56, Class SC, IO, 6.308s, 2040 1,885,520 309,961 IFB Ser. 10-35, Class CS, IO, 6.278s, 2040 3,930,585 707,513 IFB Ser. 13-87, Class SA, IO, 6.008s, 2043 2,628,000 407,340 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 1,747,253 287,283 IFB Ser. 11-94, Class SA, IO, 5.908s, 2041 3,583,592 614,586 IFB Ser. 10-158, Class SA, IO, 5.858s, 2040 1,037,852 170,913 IFB Ser. 10-151, Class SA, 5.858s, 2040 1,031,150 169,934 IFB Ser. 10-120, Class SA, IO, 5.858s, 2040 2,457,072 405,417 IFB Ser. 11-70, Class SM, IO, 5.698s, 2041 1,760,000 432,907 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 2,286,147 346,971 IFB Ser. 10-37, Class SG, IO, 5.508s, 2040 4,018,016 605,676 Ser. 13-3, Class IT, IO, 5s, 2043 2,384,213 436,607 Ser. 10-35, Class UI, IO, 5s, 2040 2,717,993 507,497 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 2,135,648 443,980 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,495,362 476,506 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 3,119,189 377,734 Ser. 12-56, Class IB, IO, 4s, 2042 4,489,192 806,130 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 2,413,128 378,765 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,030,237 486,050 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 2,243,765 384,581 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 2,257,263 387,798 Ser. 13-53, Class PI, IO, 3s, 2041 3,637,226 495,427 Ser. 11-70, PO, zero %, 2041 12,676,585 9,991,050 Ser. 10-151, Class KO, PO, zero %, 2037 465,372 403,590 Ser. 06-36, Class OD, PO, zero %, 2036 10,601 9,930 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.987s, 2045 15,158,669 2,652,767 Putnam VT Income Fund5 MORTGAGE-BACKED SECURITIES (42.1%)* cont. Principal amount Value Commercial mortgage-backed securities (13.9%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class B, 5.403s, 2045 $1,500,000 $1,543,050 Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 121,345 123,165 Ser. 06-6, Class A2, 5.309s, 2045 393,089 395,762 Ser. 07-1, Class XW, IO, 0.485s, 2049 4,437,454 39,733 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 1.033s, 2042 9,022,332 73,072 Ser. 04-5, Class XC, IO, 0.868s, 2041 15,913,368 126,511 Ser. 07-5, Class XW, IO, 0.532s, 2051 11,658,825 127,944 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 1,211,479 385 Ser. 05-1, Class XW, IO, 0.045s, 2042 94,747,253 26,245 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 F 224,000 249,114 FRB Ser. 05-T20, Class C, 5.296s, 2042 438,000 421,663 Ser. 05-PWR9, Class C, 5.055s, 2042 F 372,000 353,368 Ser. 04-PR3I, Class X1, IO, 1.074s, 2041 1,693,946 12,637 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.611s, 2039 F 777,000 776,898 Ser. 06-PW14, Class X1, IO, 0.268s, 2038 8,549,956 148,769 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 F 1,725,000 1,675,074 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.558s, 2049 19,763,409 238,149 Ser. 07-CD4, Class XC, IO, 0.219s, 2049 57,314,366 437,882 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 F 810,000 882,374 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.479s, 2045 F 389,000 347,465 FRB Ser. 13-CR6, Class D, 4.316s, 2046 276,000 244,673 FRB Ser. 07-C9, Class AJFL, 0.883s, 2049 F 585,000 508,961 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.201s, 2046 27,711,330 347,655 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 349,000 357,295 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.954s, 2039 1,142,883 1,146,988 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.229s, 2049 43,239,181 162,147 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 459,000 459,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 598,679 658,547 Ser. 02-CP3, Class AX, IO, 1.472s, 2035 629,999 3,768 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 505,000 483,437 DLJ Commercial Mortgage Corp. 144A FRB Ser. 98-CG1, Class B4, 7.388s, 2031 141,674 141,241 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 297,163 297,163 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.956s, 2033 301,850 42 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.943s, 2032 119,675 63,428 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.471s, 2045 343,000 322,420 MORTGAGE-BACKED SECURITIES (42.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.29s, 2045 $108,866,047 $359,183 Ser. 07-C1, Class XC, IO, 0.17s, 2049 58,294,612 318,930 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.379s, 2029 1,398,984 39,390 Ser. 05-C1, Class X1, IO, 0.779s, 2043 19,904,394 190,186 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 F 444,000 459,160 Greenwich Capital Commercial Funding Corp. 144A Ser. 03-C1, Class G, 4.773s, 2035 498,000 497,942 GS Mortgage Securities Corp. II 144A Ser. 06-GG6, Class XC, IO, 0.226s, 2038 45,679,906 68,885 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.732s, 2038 386,000 388,714 Ser. 06-GG8, Class AJ, 5.622s, 2039 467,000 438,604 Ser. 06-GG6, Class A2, 5.506s, 2038 141,259 144,260 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 83,477 83,477 FRB Ser. GC10, Class D, 4.563s, 2046 F 820,000 762,420 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 F 661,000 683,111 Ser. 08-C2, Class ASB, 6 1/8s, 2051 304,577 329,132 FRB Ser. 07-LD12, Class A3, 6 1/8s, 2051 804,000 835,569 FRB Ser. 06-LDP7, Class AJ, 6.056s, 2045 468,000 468,776 FRB Ser. 07-LD11, Class A2, 5.988s, 2049 2,800,828 2,856,761 FRB Ser. 04-CB9, Class B, 5.836s, 2041 593,000 607,351 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 277,038 FRB Ser. 13-C10, Class D, 4.3s, 2047 409,000 327,673 Ser. 06-LDP8, Class X, IO, 0.729s, 2045 26,000,369 391,488 Ser. 07-LDPX, Class X, IO, 0.469s, 2049 26,571,178 233,880 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 10-C1, Class D, 6.523s, 2043 F 731,000 824,487 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 369,000 340,034 FRB Ser. 11-C3, Class E, 5.725s, 2046 F 337,000 362,356 FRB Ser. 01-C1, Class H, 5.626s, 2035 415,255 414,425 FRB Ser. 11-C5, Class D, 5.492s, 2046 F 730,000 762,212 FRB Ser. 12-CBX, Class E, 5.361s, 2045 376,000 330,561 FRB Ser. 12-C8, Class D, 4.825s, 2045 1,190,000 1,062,425 FRB Ser. 12-LC9, Class E, 4.575s, 2047 147,000 121,371 FRB Ser. 12_LC9, Class D, 4.575s, 2047 436,000 378,881 Ser. 05-CB12, Class X1, IO, 0.49s, 2037 13,845,574 104,700 Ser. 06-LDP6, Class X1, IO, 0 1/4s, 2043 37,164,733 131,452 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 170,288 170,288 Ser. 99-C1, Class G, 6.41s, 2031 554,198 559,740 Ser. 98-C4, Class G, 5.6s, 2035 145,906 148,372 Ser. 98-C4, Class H, 5.6s, 2035 441,000 469,410 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 544,000 544,055 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 287,000 301,013 Ser. 06-C7, Class A2, 5.3s, 2038 672,496 700,802 Ser. 07-C2, Class XW, IO, 0.692s, 2040 3,783,444 62,294 6Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (42.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 $1,600,000 $1,372,424 Ser. 06-C7, Class XW, IO, 0.847s, 2038 17,915,697 361,557 Ser. 05-C2, Class XCL, IO, 0 1/2s, 2040 69,910,004 279,570 Ser. 05-C7, Class XCL, IO, 0.368s, 2040 47,406,153 213,612 Ser. 06-C7, Class XCL, IO, 0.337s, 2038 33,548,286 608,230 Ser. 07-C2, Class XCL, IO, 0.26s, 2040 81,973,827 1,122,714 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.441s, 2051 F 443,000 460,539 FRB Ser. 07-C1, Class A3, 6.038s, 2050 166,000 172,992 FRB Ser. 05-CKI1, Class B, 5.458s, 2037 1,242,000 1,257,401 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 1.111s, 2039 5,962,738 47,487 Ser. 05-MCP1, Class XC, IO, 0.233s, 2043 19,671,073 198,107 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.228s, 2049 64,691,649 769,831 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 F 508,000 497,725 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.965s, 2037 399,134 18,480 Ser. 06-C4, Class X, IO, 6.506s, 2045 2,317,824 173,837 Ser. 05-C3, Class X, IO, 6.315s, 2044 938,107 53,191 Morgan Stanley BA/ML Trust 144A Ser. 13-C10, Class D, 4.219s, 2046 570,000 461,141 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class B, 5.832s, 2044 1,330,000 1,386,666 FRB Ser. 07-HQ12, Class A2, 5.763s, 2049 600,331 604,534 FRB Ser. 07-HQ12, Class A2FX, 5.763s, 2049 F 254,889 263,161 Ser. 07-IQ14, Class A2, 5.61s, 2049 277,514 281,797 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.391s, 2043 536,000 551,104 Morgan Stanley-Bank of America-Merrill Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.901s,2046 4,695,043 488,942 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 832,504 124,876 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 880,000 814,418 Wachovia Bank Commercial Mortgage Trust Ser. 05-C17, Class D, 5.396s, 2042 F 1,450,000 1,438,608 Ser. 06-C29, IO, 0.528s, 2048 30,744,908 386,771 Ser. 07-C34, IO, 0.502s, 2046 8,270,044 100,068 Wachovia Bank Commercial Mortgage Trust 144A Ser. 06-C26, Class XC, IO, 0.105s, 2045 12,096,686 26,371 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F 73,000 64,239 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 953,000 891,042 FRB Ser. 12-C9, Class D, 4.963s, 2045 639,000 559,125 FRB Ser. 12-C10, Class D, 4.61s, 2045 822,000 679,273 Residential mortgage-backed securities (non-agency) (8.2%) ASG Resecuritization Trust 144A FRB Ser. 10-3, 0.499s, 2045 1,693,451 1,270,088 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-7, Class 4A2, 2.654s, 2035 1,100,980 957,853 Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 318,500 Countrywide Asset Backed Certificates FRB Ser. 05-AB1, Class A3, 0.493s, 2035 2,912,515 2,708,639 MORTGAGE-BACKED SECURITIES (42.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † $77,731 $8 GSAA Home Equity Trust FRB Ser. 04-10, Class AF4, 4.795s, 2034 829,027 847,680 Harborview Mortgage Loan Trust FRB Ser. 05-9, Class 2A1B, 0.562s, 2035 1,924,521 1,655,088 Mortgageit Trust FRB Ser. 05-1, Class 1M2, 0.783s, 2035 1,295,351 1,062,188 Residential Accredit Loans, Inc. Ser. 04-QS15, Class A5, 5 1/2s, 2034 1,647,977 1,623,257 WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C3, 0.703s, 2045 F 948,104 730,124 FRB Ser. 05-AR19, Class A1C3, 0.693s, 2045 2,669,798 2,109,141 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 3,890,638 3,326,496 FRB Ser. 05-AR11, Class A1B2, 0.643s, 2045 721,139 627,391 FRB Ser. 05-AR13, Class A1C4, 0.623s, 2045 5,263,654 4,079,332 FRB Ser. 05-AR17, Class A1B2, 0.603s, 2045 2,560,061 2,124,851 FRB Ser. 05-AR11, Class A1B3, 0.593s, 2045 3,448,690 3,034,848 FRB Ser. 05-AR8, Class 2AC3, 0.583s, 2045 565,993 441,475 FRB Ser. 05-AR6, Class 2AB2, 0.563s, 2045 1,052,589 926,278 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 537,864 547,277 FRB Ser. 04-H, Class A1, 2.616s, 2034 401,606 404,618 Total mortgage-backed securities (cost $133,188,741) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (40.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.9%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, July 15, 2042 $3,045,924 $3,140,843 U.S. Government Agency Mortgage Obligations (39.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, May 1, 2040 2,453,960 2,661,013 4s, August 1, 2042 1,088,000 1,124,720 4s, August 1, 2042∆ 2,126,125 2,200,622 3 1/2s, with due dates from September 1, 2042 to April 1, 2043 2,902,228 2,947,631 Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2038 93,713 100,899 4s, with due dates from June 1, 2042 to November 1, 2042 33,431,152 34,644,325 4s, TBA, July 1, 2043 22,000,000 22,926,407 3 1/2s, with due dates from February 1, 2043 to May 1, 2043 17,915,812 18,104,341 3 1/2s, TBA, July 1, 2043 21,000,000 21,328,125 3s, TBA, July 1, 2043 31,000,000 30,312,188 Total U.S. government and agency mortgage obligations (cost $144,720,437) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 2 5/8s, November 15, 2020 $128,000 $133,369 1/4s, September 15, 2015 i 224,000 223,261 1/4s, May 15, 2015 i 161,000 160,781 Total U.S. treasury obligations (cost $505,630) Putnam VT Income Fund7 CORPORATE BONDS AND NOTES (32.7%)* Principal amount Value Basic materials (2.3%) Agrium, Inc. sr. unsec. notes 4.9s, 2043 (Canada) $401,000 $379,271 Agrium, Inc. sr. unsec. notes 3 1/2s, 2023 (Canada) 134,000 128,239 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 130,000 160,416 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 155,000 153,450 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 15,000 14,250 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 291,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 190,000 227,310 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 190,000 181,199 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 20,000 19,200 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 385,000 364,359 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 270,000 260,242 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 115,905 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 90,000 90,157 FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 205,000 227,049 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 90,258 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 122,661 International Paper Co. sr. unsec. notes 9 3/8s,2019 234,000 305,223 International Paper Co. sr. unsec. notes 7.95s,2018 492,000 602,415 LyondellBasell Industries NV sr. unsec. notes 6s,2021 485,000 544,997 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 74,798 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 140,000 137,319 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 170,000 205,769 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 365,000 356,284 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 294,000 303,404 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 34,839 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s,2029 225,000 292,878 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 268,673 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 96,294 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 1,040,000 1,200,651 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 365,000 438,171 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 13,516 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 305,000 332,711 Capital goods (0.9%) B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 310,000 310,000 Ball Corp. company guaranty sr. unsec. notes 4s,2023 76,000 70,110 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Capital goods cont. Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 $34,000 $32,045 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 553,000 566,825 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 458,000 582,496 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 251,745 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 98,126 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 116,171 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 237,680 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 485,000 486,313 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 155,000 152,846 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 95,000 93,844 Communication services (3.0%) American Tower Corp. sr. unsec. notes 7s, 2017 R 505,000 585,099 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 850,000 976,021 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 510,000 567,001 AT&T, Inc. sr. unsec. unsub. notes 4.35s, 2045 442,000 384,553 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 100,000 94,296 CenturyLink, Inc. sr. unsec. debs. notes Ser. G, 6 7/8s, 2028 450,000 438,750 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 248,081 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 43,564 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 682,836 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 76,000 76,770 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 275,000 303,188 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 388,672 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 633,000 707,805 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 295,000 355,151 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 87,438 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 950,000 1,045,738 SBA Tower Trust 144A notes 2.933s, 2017 175,000 175,950 SES 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 241,382 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 555,000 734,534 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 49,000 50,715 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 465,000 479,389 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 140,000 152,671 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 285,000 276,053 8 Putnam VT Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Communication services cont. Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 $575,000 $628,462 Time Warner Cable, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 46,514 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 125,000 127,511 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 49,755 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 518,063 Consumer cyclicals (2.7%) ADT Corp. (The) sr. unsec. unsub. notes 4 7/8s,2042 260,000 220,727 ADT Corp. (The) sr. unsec. unsub. notes 3 1/2s,2022 365,000 335,635 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 210,000 234,150 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 520,000 662,548 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 385,000 409,063 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 124,000 129,439 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s,2019 475,000 534,564 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 286,541 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 50,208 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 571,437 Ford Motor Credit Co., LLC sr. unsec. notes 4.207s, 2016 350,000 365,627 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 245,000 267,111 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 175,000 170,188 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 250,000 245,938 Grupo Televisa, S.A.B sr. unsec. bonds 6 5/8s, 2040 (Mexico) 180,000 198,494 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 320,000 361,722 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 441,272 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 84,538 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 38,331 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 175,000 163,529 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 298,375 L Brands, Inc. sr. notes 5 5/8s, 2022 125,000 126,563 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 75,000 87,635 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 124,077 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 68,009 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 105,000 105,263 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 160,000 162,198 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Consumer cyclicals cont. News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 $420,000 $504,264 News America Holdings, Inc. debs. 7 3/4s, 2045 230,000 298,194 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 88,091 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 170,000 165,469 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 54,120 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 40,000 47,145 Time Warner Entertainment Co., LP debs. 8 3/8s,2023 135,000 168,153 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 584,855 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 40,000 42,717 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 270,000 250,195 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 410,000 405,486 Consumer staples (2.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 48,000 63,812 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 194,000 256,933 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 510,000 469,663 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 396,000 580,852 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 501,581 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 345,000 454,644 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 75,000 73,313 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 95,000 91,346 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 744,393 917,356 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 750,000 797,486 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 140,000 132,999 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 245,000 252,375 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 387,000 356,878 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 411,000 488,855 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 550,000 556,981 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 200,000 230,812 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 220,000 278,242 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 434,365 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 171,346 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 198,875 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 235,000 265,441 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 555,000 598,962 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Energy (2.2%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 $197,000 $199,955 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 565,000 704,382 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 605,000 658,296 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 200,704 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 95,000 85,939 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 116,700 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 310,000 329,122 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 155,000 181,342 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 119,865 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 230,987 Lukoil International Finance B.V. 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 260,498 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 188,015 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 365,326 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 215,000 214,798 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 828,873 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 245,000 267,295 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 341,000 361,384 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 177,928 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 500,000 522,500 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 50,000 58,258 Spectra Energy Capital, LLC sr. notes 8s, 2019 325,000 408,323 Spectra Energy Partners LP sr. unsec. notes 4.6s,2021 225,000 229,955 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 430,000 457,080 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 210,000 265,486 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 99,535 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 115,000 128,463 Weatherford International, Ltd. company guaranty notes 6 1/2s, 2036 (Bermuda) 90,000 91,104 Financials (12.6%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 213,228 Aflac, Inc. sr. unsec. notes 6.9s, 2039 460,000 566,555 Aflac, Inc. sr. unsec. notes 6.45s, 2040 320,000 375,849 American Express Co. sr. unsec. notes 7s, 2018 570,000 685,756 American Express Co. sr. unsec. notes 2.65s, 2022 273,000 252,066 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 266,000 324,520 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 1,065,000 923,831 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials cont. Associates Corp. of North America sr. unsec. notes 6.95s, 2018 $52,000 $61,584 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 485,000 507,675 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 137,025 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) 400,000 389,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 143,037 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 620,775 Bank of America Corp. sr. unsec. notes 5 3/4s,2017 160,000 177,820 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 420,000 473,527 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 525,000 665,800 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 700,000 757,204 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 455,000 521,002 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 715,000 851,380 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 490,827 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, 2049 (France) 100,000 96,750 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 202,000 191,900 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 965,000 1,017,405 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 120,000 151,203 Citigroup, Inc. sr. unsec. sub. FRN notes 0.544s,2016 812,000 780,652 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 255,000 287,007 CNA Financial Corp. unsec. notes 6 1/2s, 2016 350,000 396,506 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 75,000 83,927 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 40,000 41,513 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 525,000 640,373 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 185,000 212,737 EPR Properties unsec. notes 5 1/4s, 2023 R 300,000 291,546 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 360,000 376,471 GATX Financial Corp. notes 5.8s, 2016 235,000 258,961 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 565,000 585,481 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.475s, 2016 100,000 98,999 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 81,000 76,539 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 880,000 965,334 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 290,000 337,003 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s,2019 40,000 47,318 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6.15s, 2018 230,000 259,173 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 463,798 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 400,000 445,000 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 381,557 10Putnam VT Income Fund CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials cont. HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) $635,000 $672,362 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 235,000 222,654 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 410,000 448,166 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 1,300,000 1,307,150 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 310,000 315,038 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 350,000 361,375 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 267,800 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 109,620 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 176,280 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s,2017 405,000 461,332 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.275s, 2047 2,137,000 1,624,120 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 764,000 772,595 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 222,200 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 540,000 566,341 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 845,000 900,869 Loews Corp. notes 5 1/4s, 2016 210,000 230,263 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 545,000 576,670 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 755,000 1,106,450 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 125,000 143,865 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 1,500,000 1,786,361 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 86,913 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 130,000 138,877 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s,2016 445,000 491,235 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 376,300 Nationwide Financial Services, Inc. notes 5 5/8s,2015 260,000 275,965 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 255,518 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 507,419 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 42,000 44,270 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 840,000 907,200 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 145,275 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 213,570 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 321,592 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 224,438 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 125,000 122,526 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Financials cont. RBS Capital Trust III bank guaranty jr. unsec. sub. notes 5.512s, perpetual maturity (United Kingdom) $241,000 $175,930 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes 5 5/8s, 2020 (United Kingdom) 150,000 162,694 Royal Bank of Scotland PLC (The) sr. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 515,000 569,631 Royal Bank of Scotland PLC (The) unsec. sub. notes 6.1s, 2023 (United Kingdom) 530,000 496,813 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 800,000 849,686 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. notes 5s, 2018 R 185,000 198,554 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, 2049 (United Kingdom) 600,000 606,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.273s, 2037 1,525,000 1,254,463 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 240,000 281,421 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 385,000 447,542 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 239,000 291,877 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 339,358 Wachovia Bank NA sr. unsec. sub. notes 6.6s, 2038 1,110,000 1,356,351 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 935,000 1,109,618 Wells Fargo Bank NA unsec. sub. FRN notes 0.484s,2016 400,000 393,208 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 645,000 641,775 Willis Group Holdings, Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 443,891 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 245,000 272,843 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 218,000 233,805 Health care (0.9%) Actavis, Inc. sr. unsec. notes 4 5/8s, 2042 175,000 153,308 Actavis, Inc. sr. unsec. notes 3 1/4s, 2022 140,000 130,605 Actavis, Inc. sr. unsec. notes 1 7/8s, 2017 35,000 34,074 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 755,000 923,441 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 195,000 207,897 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 420,000 467,155 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 93,600 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 290,850 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 100,000 98,592 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 102,777 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 157,840 WellPoint, Inc. notes 7s, 2019 405,000 489,171 Technology (0.5%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 485,000 430,599 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 155,000 165,463 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 281,000 282,756 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Technology cont. Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) $220,000 $211,428 Xerox Corp. sr. unsec. notes 6.35s, 2018 445,000 510,006 Transportation (0.5%) Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 160,000 183,662 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 153,421 163,394 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 95,000 91,249 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 100,570 108,112 Kansas City Southern de Mexico SA de CV 144A sr. unsec. notes 2.35s, 2020 (Mexico) 41,000 39,185 Kansas City Southern Railway 144A sr. unsec. notes 4.3s, 2043 74,000 66,501 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 230,773 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 275,966 321,500 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 295,000 308,085 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 213,890 223,515 Utilities and power (4.8%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 279,025 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 106,548 Beaver Valley Funding Corp. sr. bonds 9s, 2017 83,000 84,253 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 680,000 764,193 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 827,328 910,060 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 610,000 787,006 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 195,000 231,424 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 195,863 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 75,000 87,209 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 203,785 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 648,900 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 502,863 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 266,327 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 415,000 509,781 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 941,558 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 280,000 290,789 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 302,333 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 152,996 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 311,007 CORPORATE BONDS AND NOTES (32.7%)* cont. Principal amount Value Utilities and power cont. FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 $58,000 $53,889 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 176,339 ITC Holdings Corp. 144A notes 5 7/8s, 2016 450,000 502,286 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 158,362 Kansas Gas and Electric Co. bonds 5.647s, 2021 165,848 173,263 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 382,730 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 555,888 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 219,683 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 217,026 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 360,000 325,116 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 199,853 Oncore Electric Delivery Co., LLC 144A sr. notes 4.55s, 2041 165,000 156,501 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 186,934 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 265,000 300,196 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 205,000 249,452 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 450,000 501,871 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 9,475 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 945,000 1,036,312 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 631,350 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 105,000 122,371 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 549,471 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 954,199 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 395,000 452,478 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 40,000 37,985 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 863,900 Total corporate bonds and notes (cost $107,791,116) MUNICIPAL BONDS AND NOTES (0.5%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $454,048 IL State G.O. Bonds 4.421s, 1/1/15 165,000 172,046 4.071s, 1/1/14 490,000 497,477 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 336,083 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 250,502 Total municipal bonds and notes (cost $1,547,368) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.1%)* Principal amount Value Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $400,000 $421,535 Total foreign government and agency bonds and notes (cost $398,816) 12 Putnam VT Income Fund SENIOR LOANS (—%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.443s, 2018 $49,860 $43,976 SunGard Data Systems, Inc. bank term loan FRN 1.953s, 2014 1,242 1,239 Total senior loans (cost $49,173) SHORT-TERM INVESTMENTS (6.9%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 # ## § $298,000 $297,850 U.S. Treasury Bills with an effective yield of 0.13%, October 17, 2013 # ## § 2,633,000 2,632,584 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 30, 2014 # ## § 1,302,000 1,300,902 Putnam Short Term Investment Fund 0.03% L 14,910,062 14,910,062 SSgA Prime Money Market Fund 0.03% P 5,040,000 5,040,000 Total short-term investments (cost $24,180,790) Total investments (cost $412,382,071) Key to holding’s abbreviations BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $348,751,437. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $183,425,144 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING Unrealized at 6/30/13 Number of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 77 $10,459,969 Sep-13 $(136,271) U.S. Treasury Bond Ultra 30 yr (Long) 43 6,334,438 Sep-13 (226,840) U.S. Treasury Bond Ultra 30 yr (Short) 8 1,178,500 Sep-13 42,172 U.S. Treasury Note 2 yr (Long) 2 440,000 Sep-13 (566) U.S. Treasury Note 5 yr (Long) 242 29,293,344 Sep-13 (338,882) U.S. Treasury Note 10 yr (Long) 602 76,190,625 Sep-13 (1,312,393) U.S. Treasury Note 10 yr (Short) 18 2,278,125 Sep-13 48,622 Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds receivable Principal Settlement $36,816,953) (Unaudited) amount date Value Federal National Mortgage Association, 4s, July1,2043 $5,000,000 7/15/13 $5,210,547 Federal National Mortgage Association, 3 1/2s, July1,2043 9,000,000 7/15/13 9,140,625 Federal National Mortgage Association, 3s, July1,2043 22,000,000 7/15/13 21,511,875 Total Putnam VT Income Fund 13 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $37,504,800 E $(354,562) 9/18/23 2.20% 3 month $1,634,319 USD-LIBOR-BBA 25,865,400 E 510,954 9/18/23 3 month USD-LIBOR-BBA 2.20% (860,688) Barclays Bank PLC 60,413,000 E 122,034 9/18/15 3 month USD-LIBOR-BBA 0.45% (50,143) 47,365,000 E 8,950 9/18/15 0.45% 3 month 143,941 USD-LIBOR-BBA 1,353,000 E 2,315 9/18/23 3 month USD-LIBOR-BBA 2.20% (69,434) 2,694,000 E 8,201 9/18/43 3.15% 3 month 181,668 USD-LIBOR-BBA 272,000 E 104 9/18/18 1.15% 3 month 7,288 USD-LIBOR-BBA 2,614,000 E (53,064) 9/18/23 2.20% 3 month 85,556 USD-LIBOR-BBA Citibank, N.A. 5,132,000 E (54,845) 9/18/43 3 month USD-LIBOR-BBA 3.15% (385,294) 20,084,000 E 3,223 9/18/15 0.45% 3 month 60,462 USD-LIBOR-BBA 1,072,000 E (1,562) 9/18/18 3 month USD-LIBOR-BBA 1.15% (29,874) 2,391,000 E 6,103 9/18/23 2.20% 3 month 132,898 USD-LIBOR-BBA Credit Suisse International 1,650,000 396 6/19/15 0.40% 3 month 3,676 USD-LIBOR-BBA 66,749,000 E 31,635 9/18/18 1.15% 3 month 1,794,477 USD-LIBOR-BBA 2,973,000 E 5,262 9/18/15 3 month USD-LIBOR-BBA 0.45% (3,211) 45,624,200 E 216,869 9/18/23 3 month USD-LIBOR-BBA 2.20% (2,202,583) 26,538,000 E (6,166) 9/18/15 0.45% 3 month 69,467 USD-LIBOR-BBA 2,044,000 E 15,059 9/18/43 3.15% 3 month 146,672 USD-LIBOR-BBA Deutsche Bank AG 9,717,000 E 7,024 9/18/18 1.15% 3 month 263,650 USD-LIBOR-BBA 9,943,000 E (974) 9/18/15 3 month USD-LIBOR-BBA 0.45% (29,312) 18,470,000 E (8,614) 9/18/23 2.20% 3 month 970,850 USD-LIBOR-BBA 694,000 E 2,420 9/18/43 3.15% 3 month 47,106 USD-LIBOR-BBA Goldman Sachs International 18,319,000 E (213,050) 9/18/18 1.15% 3 month 270,755 USD-LIBOR-BBA 7,739,000 E 37,255 9/18/43 3 month USD-LIBOR-BBA 3.15% (461,059) 30,107,500 E (161,189) 9/18/23 2.20% 3 month 1,435,411 USD-LIBOR-BBA 2,049,000 E (60,200) 9/18/43 3.15% 3 month 71,735 USD-LIBOR-BBA 25,042,000 E 48,274 9/18/18 3 month USD-LIBOR-BBA 1.15% (613,085) 19,235,500 E 387,109 9/18/23 3 month USD-LIBOR-BBA 2.20% (632,950) 30,168,000 E (2,753) 9/18/15 0.45% 3 month 83,226 USD-LIBOR-BBA 14 Putnam VT Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. $60,167,600 E $(807,307) 9/18/23 2.20% 3 month $2,383,380 USD-LIBOR-BBA 14,983,300 E 330,644 9/18/23 3 month USD-LIBOR-BBA 2.20% (463,921) 11,006,000 E (2,657) 9/18/15 0.45% 3 month 28,710 USD-LIBOR-BBA Royal Bank of Scotland PLC (The) 2,136,000 (28,300) 6/19/23 2.00% 3 month 104,611 USD-LIBOR-BBA Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $7,303,000 E $(120,456) 9/18/23 2.20% 3 month $266,822 USD-LIBOR-BBA 20,633,100 E 564,635 9/18/23 3 month USD-LIBOR-BBA 2.20% (529,536) 7,270,300 (96) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (212,165) 29,081,300 73,773 7/2/23 3 month USD-LIBOR-BBA 2.58% (233,616) 942,000 E (3,327) 9/18/15 0.45% 3 month (643) USD-LIBOR-BBA 16,152,000 E 868,846 9/18/23 3 month USD-LIBOR-BBA 2.20% 12,306 2,466,000 E (102,323) 9/18/23 2.20% 3 month 28,449 USD-LIBOR-BBA 6,985,000 E 18,429 9/18/15 3 month USD-LIBOR-BBA 0.45% (1,479) 10,601,400 E 407,829 9/18/23 3 month USD-LIBOR-BBA 2.20% (154,364) 11,032,000 E (510,819) 9/18/23 2.20% 3 month 74,207 USD-LIBOR-BBA 6,419,000 E (23,091) 9/18/15 0.45% 3 month (4,797) USD-LIBOR-BBA 10,342,000 E (264,348) 9/18/23 2.20% 3 month 284,089 USD-LIBOR-BBA 4,287,000 E 5,088 9/18/15 3 month USD-LIBOR-BBA 0.45% (7,130) Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $457,110 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $9,170 30 year Fannie Mae pools 790,623 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 20,394 30 year Fannie Mae pools Barclays Bank PLC 1,428,876 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,965) 30 year Fannie Mae pools 1,172,054 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (6,500) 30 year Fannie Mae pools 714,435 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 12,211 30 year Fannie Mae pools 3,233,817 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,236) 30 year Fannie Mae pools Putnam VT Income Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $2,358,606 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $2,648 30 year Fannie Mae pools 2,045,909 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,976 30 year Fannie Mae pools 832,613 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16,704 30 year Fannie Mae pools 1,547,348 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 31,042 30 year Fannie Mae pools 1,137,723 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (25,137) 30 year Fannie Mae pools 8,588,023 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 172,288 30 year Fannie Mae pools 8,450,551 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (29,362) 30 year Fannie Mae pools 4,228,436 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 4,083 30 year Fannie Mae pools 240,309 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (2,372) 30 year Fannie Mae pools 1,051,301 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 21,091 30 year Fannie Mae pools 557,620 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 538 30 year Fannie Mae pools 2,396,418 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 61,816 30 year Fannie Mae pools 863,650 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 13,115 30 year Fannie Mae pools 7,235,247 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (25,140) 30 year Fannie Mae pools 6,734,382 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 6,503 30 year Fannie Mae pools 1,999,288 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (19,734) 30 year Fannie Mae pools 138,474 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,598 30 year Fannie Mae pools 759,655 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (2,639) 30 year Fannie Mae pools 359,108 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 347 30 year Fannie Mae pools 273,913 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 479 30 year Ginnie Mae II pools 3,903,343 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,770 30 year Fannie Mae pools 3,053,814 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (10,611) 30 year Fannie Mae pools 1,975,656 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 39,635 30 year Fannie Mae pools 274,160 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 5,500 30 year Fannie Mae pools 358,702 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 403 30 year Fannie Mae pools 2,128,918 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (11,806) 30 year Fannie Mae pools 9,239,771 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 8,923 30 year Fannie Mae pools 1,366,170 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,319 30 year Fannie Mae pools 245,763 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 276 30 year Fannie Mae pools 16Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $796,541 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $894 30 year Fannie Mae pools 577,423 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 648 30 year Fannie Mae pools 252,246 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 175 30 year Fannie Mae pools 259,151 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (900) 30 year Fannie Mae pools 7,235,970 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (25,142) 30 year Fannie Mae pools 8,758,903 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 6,079 30 year Fannie Mae pools 5,168,550 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 17,959 30 year Fannie Mae pools 6,256,426 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% (4,342) 30 year Fannie Mae pools 1,419,336 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (28,474) 30 year Fannie Mae pools 1,133,419 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (6,885) 30 year Fannie Mae pools 566,634 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,442) 30 year Fannie Mae pools 566,634 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,442) 30 year Fannie Mae pools 790,623 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 20,394 30 year Fannie Mae pools 1,137,332 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (6,909) 30 year Fannie Mae pools 2,953,721 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (17,943) 30 year Fannie Mae pools 1,137,332 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (6,909) 30 year Fannie Mae pools 344,377 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,197) 30 year Fannie Mae pools 789,591 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 763 30 year Ginnie Mae II pools 2,297,632 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (7,983) 30 year Fannie Mae pools 674,885 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 17,409 30 year Fannie Mae pools 1,409,052 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 16,263 30 year Fannie Mae pools 2,062,064 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (41,368) 30 year Fannie Mae pools 2,270,750 (5,145) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (18,939) 30 year Fannie Mae pools 1,291,269 605 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (724) 30 year Fannie Mae pools Citibank, N.A. 2,149,069 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,075 30 year Fannie Mae pools 3,761,707 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,633 30 year Fannie Mae pools 1,993,592 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (51,425) 30 year Fannie Mae pools 1,313,409 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% (15,741) 30 year Fannie Mae pools Putnam VT Income Fund17 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $174,950 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $3,510 30 year Fannie Mae pools 1,775,783 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (54,886) 30 year Fannie Mae pools 456,577 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,160 30 year Fannie Mae pools 3,759,827 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (75,428) 30 year Fannie Mae pools 610,754 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 15,754 30 year Fannie Mae pools 790,623 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 20,394 30 year Fannie Mae pools 674,885 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 17,409 30 year Fannie Mae pools 2,101,535 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 42,160 30 year Fannie Mae pools 3,771,562 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (75,663) 30 year Fannie Mae pools 2,495,706 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (50,068) 30 year Fannie Mae pools Goldman Sachs International 1,108,373 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 22,236 30 year Fannie Mae pools 502,096 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 5,795 30 year Fannie Mae pools 1,759,506 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 20,308 30 year Fannie Mae pools 1,357,396 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 15,667 30 year Fannie Mae pools 553,455 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 8,405 30 year Fannie Mae pools 5,028,506 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 76,361 30 year Fannie Mae pools 809,144 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16,233 30 year Fannie Mae pools 1,704,956 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 19,678 30 year Fannie Mae pools 176,550 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 3,542 30 year Fannie Mae pools 865,683 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 17,367 30 year Fannie Mae pools 864,274 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 22,294 30 year Fannie Mae pools 1,772,398 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30,293 30 year Fannie Mae pools 1,772,398 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30,293 30 year Fannie Mae pools 197,352 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 3,959 30 year Fannie Mae pools 1,810,215 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 46,695 30 year Fannie Mae pools 668,372 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 17,241 30 year Fannie Mae pools 1,253,454 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 25,146 30 year Fannie Mae pools 2,518,583 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (8,751) 30 year Fannie Mae pools 18Putnam VT Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $946,169 $— 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% $(3,288) 30 year Fannie Mae pools 2,948,549 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 59,152 30 year Fannie Mae pools 3,047,755 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 78,617 30 year Fannie Mae pools 905,358 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 23,354 30 year Fannie Mae pools 304,563 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 6,110 30 year Fannie Mae pools 619,770 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 9,412 30 year Fannie Mae pools 1,008,366 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 15,313 30 year Fannie Mae pools 1,548,415 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 31,064 30 year Fannie Mae pools 105,194 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,214 30 year Fannie Mae pools 962,976 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 24,840 30 year Fannie Mae pools 3,342,258 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 73,845 30 year Fannie Mae pools 1,059,962 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 16,096 30 year Fannie Mae pools 633,095 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 9,614 30 year Fannie Mae pools 2,119,769 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 32,190 30 year Fannie Mae pools 446,677 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 5,155 30 year Fannie Mae pools 419,240 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 8,411 30 year Fannie Mae pools 1,357,974 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,718) 30 year Fannie Mae pools 1,622,022 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 32,540 30 year Fannie Mae pools 3,450,282 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,988) 30 year Fannie Mae pools 1,629,569 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,662) 30 year Fannie Mae pools 233,106 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,690 30 year Fannie Mae pools 883,818 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 17,731 30 year Fannie Mae pools 556,502 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 6,423 30 year Fannie Mae pools 127,911 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (444) 30 year Fannie Mae pools 341,194 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,186) 30 year Fannie Mae pools 540,151 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 6,234 30 year Fannie Mae pools 1,080,302 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 12,468 30 year Fannie Mae pools 731,729 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 8,445 30 year Fannie Mae pools 426,174 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 8,550 30 year Fannie Mae pools Putnam VT Income Fund 19 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $289,393 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% $3,340 30 year Fannie Mae pools 777,141 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 15,591 30 year Fannie Mae pools 1,928,367 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 22,256 30 year Fannie Mae pools 1,486,233 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 25,402 30 year Fannie Mae pools 1,451,873 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (29,127) 30 year Fannie Mae pools 3,394,459 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (68,098) 30 year Fannie Mae pools 681,932 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (13,681) 30 year Fannie Mae pools 681,932 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (13,681) 30 year Fannie Mae pools 3,579,543 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (71,811) 30 year Fannie Mae pools 1,313,409 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 15,741 30 year Fannie Mae pools 3,576,891 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (41,283) 30 year Fannie Mae pools 3,502,786 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 53,192 30 year Fannie Mae pools 963,292 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 19,325 30 year Fannie Mae pools 956,463 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 24,672 30 year Fannie Mae pools 2,168,074 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 37,056 30 year Fannie Mae pools 790,623 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 20,394 30 year Fannie Mae pools 1,691,896 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 33,942 30 year Fannie Mae pools 1,350,271 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 34,830 30 year Fannie Mae pools 2,810,268 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (72,491) 30 year Fannie Mae pools 548,626 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (14,152) 30 year Fannie Mae pools 843,814 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (16,928) 30 year Fannie Mae pools 843,281 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (16,918) 30 year Fannie Mae pools 2,303,227 71,617 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 16,205 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 1,405,885 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 36,265 30 year Fannie Mae pools Total 20 Putnam VT Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Fixed payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB–/P $3,281 $48,000 5/11/63 300 bp $(1,505) CMBX NA BBB Index BBB–/P 6,388 106,000 5/11/63 300 bp (4,180) CMBX NA BBB Index BBB–/P 13,088 212,000 5/11/63 300 bp (8,049) CMBX NA BBB Index BBB–/P 12,483 219,000 5/11/63 300 bp (9,351) Credit Suisse International CMBX NA BBB Index BBB–/P 793 27,000 5/11/63 300 bp (1,899) CMBX NA BBB Index BBB–/P 1,703 89,000 5/11/63 300 bp (7,170) CMBX NA BBB Index BBB–/P 822 106,000 5/11/63 300 bp (9,746) CMBX NA BBB Index BBB–/P 13,078 107,000 5/11/63 300 bp 2,410 CMBX NA BBB Index BBB–/P 10,475 108,000 5/11/63 300 bp (292) CMBX NA BBB Index BBB–/P 13,770 173,000 5/11/63 300 bp (3,478) CMBX NA BBB Index BBB–/P 13,884 174,000 5/11/63 300 bp (3,464) CMBX NA BBB Index BBB–/P 11,512 175,000 5/11/63 300 bp (5,935) CMBX NA BBB Index BBB–/P 13,627 176,000 5/11/63 300 bp (3,920) CMBX NA BBB Index BBB–/P 5,416 178,000 5/11/63 300 bp (12,331) CMBX NA BBB Index BBB–/P 3,136 178,000 5/11/63 300 bp (14,610) CMBX NA BBB Index BBB–/P 2,888 188,000 5/11/63 300 bp (15,855) CMBX NA BBB Index BBB–/P 2,473 213,000 5/11/63 300 bp (18,763) CMBX NA BBB Index BBB–/P 15,589 214,000 5/11/63 300 bp (5,747) CMBX NA BBB Index BBB–/P 24,292 215,000 5/11/63 300 bp 2,857 CMBX NA BBB Index BBB–/P 20,951 216,000 5/11/63 300 bp (584) CMBX NA BBB Index BBB–/P 23,758 310,000 5/11/63 300 bp (7,149) CMBX NA BBB Index BBB–/P 18,139 442,000 5/11/63 300 bp (25,930) Goldman Sachs International NA IG Series 20 Index BBB+/P (7,529) 1,370,000 6/20/18 100 bp 1,054 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Fixed payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) NA HY Series 20 Index B+/P $(666,947) 17,200,000 6/20/18 500 bp $(130,001) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam VT Income Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $113,986,743 $— Foreign government and agency bonds and notes — 421,535 Mortgage-backed securities — 146,934,958 — Municipal bonds and notes — 1,710,156 — Senior loans — 45,215 — U.S. government and agency mortgage obligations — 139,491,114 — U.S. treasury obligations — 517,411 — Short-term investments 19,950,062 4,231,336 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,924,158) $— $— TBA sale commitments — (35,863,047) — Interest rate swap contracts — 2,737,719 — Total return swap contracts — 751,104 — Credit default contracts — 159,292 — Totals by level $— The accompanying notes are an integral part of these financial statements. 22 Putnam VT Income Fund Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $397,472,009) $412,378,468 Affiliated issuers (identified cost $14,910,062) (Notes 1 and 6) 14,910,062 Cash 713,618 Interest and other receivables 2,303,745 Receivable for shares of the fund sold 16,748 Receivable for variation margin (Note 1) 40,980 Receivable for investments sold 786,612 Receivable for sales of delayed delivery securities (Note 1) 38,883,163 Unrealized appreciation on OTC swap contracts (Note 1) 11,785,879 Premium paid on OTC swap contracts (Note 1) 1,767,917 Total assets Liabilities Payable for investments purchased 364,473 Payable for purchases of delayed delivery securities (Note 1) 82,339,684 Payable for shares of the fund repurchased 366,142 Payable for compensation of Manager (Note 2) 116,711 Payable for custodian fees (Note 2) 22,980 Payable for investor servicing fees (Note 2) 29,546 Payable for Trustee compensation and expenses (Note 2) 170,459 Payable for administrative services (Note 2) 634 Payable for distribution fees (Note 2) 27,680 Payable for variation margin (Note 1) 983,155 Unrealized depreciation on OTC swap contracts (Note 1) 7,003,031 Premium received on OTC swap contracts (Note 1) 2,047,599 TBA sale commitments, at value (proceeds receivable $36,816,953) (Note 1) 35,863,047 Collateral on certain derivative contracts, at value (Note 1) 5,424,042 Other accrued expenses 76,572 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $388,679,967 Undistributed net investment income (Note 1) 7,345,486 Accumulated net realized loss on investments (Note 1) (65,385,213) Net unrealized appreciation of investments 18,111,197 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $216,480,632 Number of shares outstanding 18,515,330 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.69 Computation of net asset value Class IB Net assets $132,270,805 Number of shares outstanding 11,401,763 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.60 The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund23 Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Interest (including interest income of $10,779 from investments in affiliated issuers) (Note 6) $9,509,029 Total investment income Expenses Compensation of Manager (Note 2) 739,099 Investor servicing fees (Note 2) 185,674 Custodian fees (Note 2) 29,059 Trustee compensation and expenses (Note 2) 16,375 Distribution fees (Note 2) 175,618 Administrative services (Note 2) 4,219 Other 108,968 Total expenses Expense reduction (Note 2) (49) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 5,246,083 Net increase from payments by affiliate (Note 2) 3,101 Net realized gain on swap contracts (Note 1) 2,194,275 Net realized loss on futures contracts (Note 1) (1,949,403) Net realized loss on written options (Notes 1 and 3) (24,129) Net unrealized depreciation of investments, futures contracts, swap contracts, and TBA sale commitments during the period (15,616,405) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Decrease in net assets Operations: Net investment income $8,250,066 $15,275,424 Net realized gain (loss) on investments 5,469,927 (48,846,545) Net unrealized appreciation (depreciation) of investments (15,616,405) 74,041,976 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,125,301) (12,670,994) Class IB (5,281,075) (7,695,007) Decrease from capital share transactions (Note 4) (14,906,495) (33,061,393) Total decrease in net assets Net assets: Beginning of period 379,960,720 392,917,259 End of period (including undistributed net investment income of $7,345,486 and $13,501,796, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/13† .28 (.34) (.49) — * .29 * 2.27 * 90 * 12/31/12 .48 .76 (.64) — .60 4.02 203 12/31/11 .54 .06 (1.10) — f,g .58 4.57 263 12/31/10 .88 .30 (1.43) — .59 h 7.25 88 12/31/09 .79 3.23 (.65) — 1.16 i,j 7.52 i 278 12/31/08 .57 (3.39) (.84) — g,k .58 i 4.97 i 208 Class IB 6/30/13† .26 (.33) (.46) — * .42 * 2.14 * 90 * 12/31/12 .44 .75 (.60) — .85 3.77 203 12/31/11 .51 .07 (1.07) — f,g .83 4.34 263 12/31/10 .84 .30 (1.41) — .84 h 7.02 88 12/31/09 .76 3.19 (.61) — 1.41 i,j 7.27 i 278 12/31/08 .54 (3.36) (.81) — g,k .83 i 4.75 i 208 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Amount represents less than $0.01 per share. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.21% 12/31/08 0.17 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.58% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Income Fund 25 Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk by investing mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management typically uses to a significant extent derivatives, such as futures, options and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. 26Putnam VT Income Fund Futures contracts The fund uses futures contracts to implement yield curve strategies, to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge market risk and to gain exposure on individual names and/or baskets ofsecurities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $1,186,580 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. Putnam VT Income Fund27 At the close of the reporting period, the fund had a net liability position of $1,166,312 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $2,868,490. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012, the fund had a capital loss carryover of $63,464,766 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $42,974,652 $4,784,212 $47,758,864 * 15,705,902 N/A 15,705,902 12/31/16 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $420,221,230, resulting in gross unrealized appreciation and depreciation of $17,728,089 and $10,660,789, respectively, or net unrealized appreciation of $7,067,300. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 33.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, 28Putnam VT Income Fund investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Effective June 21, 2013, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to June 21, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $3,101 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $114,842 Class IB 70,832 Total $185,674 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $49 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $273, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $175,618 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $331,237,615 and $278,622,841, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap option Written option number Written option contract amounts premiums of contracts premiums Written options outstanding at the beginning of the reporting period $13,408,000 $258,104 — $— Options opened 599,864,687 36,170 15 5,831 Options exercised (57,351,600) (9,997) — — Options expired — — (15) (5,831) Options closed (555,921,087) (284,277) — — Written options outstanding at the end of the reporting period $— $— — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 177,153 $2,152,042 476,971 $5,658,431 448,863 $5,392,239 860,420 $10,067,818 Shares issued in connection with reinvestment of distributions 761,076 9,125,301 1,121,327 12,670,994 443,788 5,281,075 685,830 7,695,007 938,229 11,277,343 1,598,298 18,329,425 892,651 10,673,314 1,546,250 17,762,825 Shares repurchased (1,568,099) (18,967,572) (2,966,575) (35,095,984) (1,490,774) (17,889,580) (2,900,474) (34,057,659) Net decrease Putnam VT Income Fund29 Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased option contracts (contract amount) —* Purchased swap option contracts (contract amount) $202,900,000 Written option contracts (number of contracts) —* Written swap option contracts (contract amount) $97,200,000 Futures contracts (number of contracts) 1,000 OTC interest rate swap contracts (notional) $509,900,000 Centrally cleared interest rate swap contracts (notional) $57,200,000 OTC total return swap contracts (notional) $231,500,000 OTC credit default swap contracts (notional) $3,300,000 Centrally cleared credit default rate swap contracts (notional) $7,400,000 *For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $545,529* Payables $386,237 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 15,141,385* Unrealized depreciation 13,576,720* Total *Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $46,686 $46,686 Interest rate contracts (427,528) (1,949,403) 2,147,589 $(229,342) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(284,963) $(284,963) Interest rate contracts 689,788 (1,476,536) 4,474,310 $3,687,562 Total Note 6 — Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $56,836,229 $27,381,975 $84,218,204 $8,670 $— Putnam Short Term Investment Fund* — 102,879,575 87,969,513 2,109 14,910,062 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 30Putnam VT Income Fund Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Putnam VT Income Fund 31 Note 9 — Off setting of fi nancial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) Total Assets: OTC Interest rate swap contracts*# $1,988,881 $454,262 $— $184,034 $1,973,368 $1,280,776 $2,298,319 $3,222,054 $— $132,911 $11,534,605 Centrally cleared interest rate swap contracts*** — — 13,199 — 13,199 OTC Total return swap contracts*# 29,564 486,849 — 5,708 108,387 — 1,176,722 36,265 — — 1,843,495 OTC Credit default swap contracts*# — 8,583 — — — 8,583 Centrally cleared credit default swap contracts*** — Futures contracts*** — 27,781 — 27,781 Total Assets Liabilities: OTC Interest rate swap contracts*# 1,371,642 243,926 — 358,761 2,427,925 28,338 2,179,732 794,565 — — 7,404,889 Centrally cleared interest rate swap contracts*** — — 881,311 — 881,311 OTC Total return swap contracts*# — 319,561 — 67,166 256,045 — 449,619 — — — 1,092,391 OTC Credit default swap contracts*# 58,325 — — — 327,912 — 386,237 Centrally cleared credit default swap contracts*** — — 94,860 — 94,860 Futures contracts*** — 6,984 — 6,984 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)##† $450,000 $377,624 $— $70,280 $(930,127) $1,252,438 $854,273 $2,463,754 $— $110,000 $4,648,242 Net amount $138,478 $— $(962,972) $(306,465) $— $— $— $— $20,797 $22,911 $(1,087,251) * Excludes premiums. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. # Covered by master netting agreement. *** Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. ## Any over- collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. 32 Putnam VT Inc ome Fund Putnam VT Inc ome Fund 33 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the followingconclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees 34 Putnam VT Income Fund concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at thattime. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds Putnam VT Income Fund 35 with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Corporate Debt Funds A Rated) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 1st 1st For the one-year and three-year periods ended December 31, 2012, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2012, there were 31, 31 and 26 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investorservicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 36 Putnam VT Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Income Fund37 This report has been prepared for the shareholders H512 of Putnam VT Income Fund. 282486 8/13 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
